                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


MINUTE ORDER                                           Date: August 8, 2019
                                                       Case No.: 1:18 CV 2929
WILLIAM H. BAUGHMAN, JR.
United States Magistrate Judge




TONYA CLAY et al.
       v.
CUYAHOGA COUNTY, OHIO et al.


APPEARANCES:         For Plaintiff:    Jacqueline Greene, Sarah Gelsomino

                     For Defendant: Brenden Healy, Charles Hannan



PROCEEDINGS: Telephonic status conference held. Counsel have advised that constructive
discussions on the terms of a structured negotiation agreement have moved forward. Another
telephonic conference to discuss the status of finalization of such an agreement is set for
8/15/19 at 3:30pm. Call-in information will remain the same.
      IT IS SO ORDERED.
                                                s/ William H. Baughman Jr.
                                                   United States Magistrate Judge

Time: 15 minutes
